Name: 2006/613/EC: Decision NoÃ 204 of 6Ã October 2005 on model forms necessary for the application of Council Regulations (EEC) NoÃ 1408/71 andÃ (EEC) NoÃ 574/72 (EÃ 200Ã series) (Text with EEA relevance and for the EU/Switzerland Agreement)
 Type: Decision
 Subject Matter: social protection;  documentation;  economic geography;  labour market
 Date Published: 2006-09-16

 16.9.2006 EN Official Journal of the European Union L 254/1 DECISION No 204 of 6 October 2005 on model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 200 series) (Text with EEA relevance and for the EU/Switzerland Agreement) (2006/613/EC) THE ADMINISTRATIVE COMMISSION ON SOCIAL SECURITY FOR MIGRANT WORKERS, Having regard to Article 81(a) of Council Regulation (EEC) No 1408/71 (1) of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their family moving within the Community, under which it is the duty of the Administrative Commission to deal with all administrative matters arising from Regulation (EEC) No 1408/71 and subsequent regulations, Having regard to Article 2(1) of Regulation (EEC) No 574/72 (2), laying down the procedure for implementing Regulation (EEC) No 1408/71, under which it is the duty of the Administrative Commission to draw up models of documents necessary for the application of Regulations 1408/71 and 574/72, Having regard to Decision No 184 (3) of 10 December 2001 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 201 to E 207, E 213 and E 215) Having regard to Decision No 188 (4) of 10 December 2002 on the model forms necessary for the application of Council Regulation (EEC) No 574/72 (E 210 and E 211) Whereas: (1) The enlargement of the European Union on 1 May 2004 requires the forms in the E 200 series to be amended. (2) The Agreement on the European Economic Area (EEA Agreement) of 2 May 1992, supplemented by the Protocol of 17 March 1993, Annex VI, implements Regulations (EEC) No 1408/71 and (EEC) No 574/72 within the European Economic Area. (3) The European Community and its Member States, and the Swiss Confederation have concluded an Agreement on the free movement of persons (Swiss Agreement) which entered into force on 1 June 2002. Annex II to the Agreement refers to Regulations (EEC) No 1408/71 and (EEC) No 574/72. (4) For practical reasons, the forms used in the European Union and under the EEA and Swiss Agreements should be identical, HAS DECIDED AS FOLLOWS: 1. The model documents E 202 with additional pages 1 to 9, E 203 with additional pages 1 to 13, E 204 with additional pages 1 to 9, E 205(BE), (CZ), (DK), (DE), (EE), (GR), (ES), (FR), (IE), (IT), (CY), (LV), (LT), (LU), (HU), (MT), (NL), (AT), (PL), (PT), (SI), (SK), (FI), (SE), (UK), (IS), (LI), (NO), (CH), E 207, E 210, E 211, E 213 with additional pages 1 to 5, and E 215 with an additional page are adopted in accordance with the forms attached to this decision. 2. The competent authorities of the Member States shall make available to the parties concerned the forms according to the models appended hereto. These forms shall be available in the official languages of the Community and laid out in such manner that the different versions are perfectly superposable, thereby making it possible for all addressees to receive the form printed in their own language. 3. This Decision, which replaces Decisions No 184 and No 188, shall be published in the Official Journal of the European Union. It shall apply from the first day of the month following its publication. The Chairman of the Administrative Commission Anna HUDZIECZECK (1) OJ L 149, 5.7.1971, p. 2, Regulation last amended by Regulation (EC) No 647/2005 of the European Parliament and of the Council (OJ L 117, 4.5.2005, p. 1). (2) OJ L 74, 27.3.1972, p. 1, Regulation last amended by Regulation (EC) No 647/2005 of the European Parliament and of the Council. (3) OJ L 304, 6.11.2002, p. 1, corrected by OJ L 315, 19.11.2002, p. 22. (4) OJ L 112, 6.5.2003, p. 12.